               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                 Plaintiff,                            4:18CR3123

    vs.
                                                          ORDER
MIGUEL LUNA,

                 Defendant.



    1)    The Marshall shall release Defendant to Mary Gutierrez at 7:00 a.m.
          on December 20, 2018 for transport to St. Francis Residential
          Treatment Facility in Grand Island, Nebraska. Defendant must arrive
          at the St. Francis facility no later than 9:30 a.m.

    2)    Defendant shall comply with all terms of the order setting Defendant’s
          conditions of release which was entered on December 17, 2018. (See
          Filing No. 32).

    December 19, 2018.
                                         BY THE COURT:

                                         s/ Cheryl R. Zwart
                                         United States Magistrate Judge
